Citation Nr: 0507206	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for surgical scarring 
for the removal of a perirectal abscess.  

2.  Entitlement to service connection for nerve damage of the 
low back, with radiating pain, as a post-operative residual 
for the removal of a perirectal abscess.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for disc 
degeneration with nerve damage of the lumbosacral spine.  

The veteran responded by filing a December 2001 notice of 
disagreement, and was sent a March 2003 statement of the case 
by the RO.  He then filed an April 2003 VA Form 9, perfecting 
his appeal of this issue.  The veteran specifically noted in 
the VA Form 9, however, that the RO had not adjudicated his 
claim correctly.  He reported that he was not claiming 
service connection for lumbar disc disease.  Instead, he 
contended that he was claiming service connection for low 
back pain that radiated down his legs, which he felt was 
caused as a result of the surgical removal of the perirectal 
abscess during service.

In January 2005, the veteran and his spouse appeared before 
the undersigned Acting Veterans Law Judge via 
videoconference.  During the hearing, the veteran, through 
his representative, essentially maintained that he was 
entitled to be granted service connection for a scar as the 
result of a surgical procedure for the excision of a 
pilonidal cyst (referring to the perirectal abscess that was 
removed during service).  (Transcript, pages 3 and 8).  The 
veteran also reiterated during his testimony that he was 
claiming that he had developed nerve damage as a result of 
the surgery, with radiating pain in his hips and down his 
legs, but he was not claiming service connection for a lumbar 
disc disorder.  

In light of the foregoing, the Board has modified the issue 
adjudicated by the RO in order to accurately reflect the 
issues claimed by the veteran on appeal.  The Board will 
address the issues of  1) entitlement to service connection 
for residual scarring for the surgical removal of a 
perirectal abscess; and 2) entitlement to service connection 
for nerve damage of the low back, with radiating pain, as a 
post-operative residual for the removal of a perirectal 
abscess.  The Board has deleted the reference to disc disease 
of the lumbar spine, which appears in the statement of the 
case, because the veteran has testified that he was not 
claiming that disability in this case.

The issue of service connection for nerve damage of the low 
back, with radiating pain, as a post-operative residual for 
the removal of a perirectal abscess is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  A perirectal abscess was surgically removed during 
service leaving a documented three-inch surgical scar.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
surgical scarring for the removal of a perirectal abscess 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2003 
statement of the case, the various supplemental statements of 
the case, and March 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical centers in Ft. Pierce and West Palm 
Beach, Florida, and these records were obtained.  Private 
medical records have also been obtained from S.M., D.C., as 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  For these 
reasons, his appeal is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in June 2001, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in March 
2003, in light of the additional development performed 
subsequent to June 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for surgical scarring 
for the removal of a perirectal abscess.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to the veteran's service medical records, he 
underwent surgical repair of a perirectal abscess in October 
1956.  During this operation, he underwent spinal anesthesis.  
The subsequent records indicated that the operation was 
without complications, and he had a normal postoperative 
recovery lasting several days.  On medical examination for 
service separation in October 1958, the veteran denied any 
neurological or other complications arising from his 
operation, and no such impairment was noted on objective 
examination, although the examiner noted a three-inch 
surgical scar (pilonidal) of the anus/rectum.   

According to the medical evidence of record, the veteran did 
not seek any further treatment for his low back until 
November 1999, when he was treated by S.M., D.C.  

The veteran has also sought VA outpatient treatment since 
2000.  He continued to report a history of severe localized 
low back pain since 1956.  

After reviewing the totality of the record, the Board finds 
that service connection is warranted for a surgical scar for 
the removal of a perirectal abscess.  The service records 
document that a perirectal abscess was removed during 
service, and, according to the October 1958 service 
separation examination report, the veteran had a three-inch 
residual surgical scar of the anus/rectum where the 
perirectal abscess was removed.  The veteran testified before 
the undersigned in January 2005, that the surgical scar was 
painful.  (Transcript, page 8).


ORDER

Entitlement to service connection for surgical scarring for 
the removal of a perirectal abscess is granted.  


REMAND

The veteran contends that he developed nerve damage during 
service as a result of the surgical removal of the perirectal 
abscess.  He maintains that he experiences radiating pain 
through the hips and down his legs, which makes ambulating 
short distances difficult.

The veteran has submitted private medical evidence in support 
of his claim.  In November 1999, S.M., M.D., the veteran's 
private medical provider diagnosed the veteran with nerve 
damage and degeneration, resulting in pain and muscle 
weakness.  Dr. M. opined that this disability was permanent 
and severe. 

VA outpatient treatment records dated since 2000 document a 
history of severe localized low back pain since 1956.  An 
October 2000 clinical notation also indicates that the 
veteran provided a history of a compression fracture of the 
low back.

The Board finds that a VA examination is required to 
determine whether the veteran currently has nerve damage that 
is a residual of the removal of the perirectal abscess, which 
is documented in the service medical records.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the diagnosis and etiology of any current 
nerve damage due to the documented 
surgical removal of the perirectal 
abscess during the veteran's service in 
1956.  The claims file should be made 
available to the examiner prior to 
examination for review of pertinent 
documents therein, to include the 
evidence submitted by the veteran's 
private physician and the VA outpatient 
treatment records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.

?	The examiner should provide an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent), that that any current pain 
of the hips and legs, which caused 
difficulty walking, is due to nerve 
damage resulting from the surgical 
removal of the perirectal abscess 
during service in 1956.  The 
supporting rationale for all 
opinions provided must be set forth 
in the examination report.

2.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


